                                                                        FILED IN CHAMBERS
                                                                           U.S.D.C. ROME

                  IN THE UNITED STATES DISTRICT COURT Date:
                                                                       Jan 15 2021
                                                            __________________________
                                                      JAMES N. HATTEN, Clerk
                 FOR THE NORTHERN DISTRICT OF GEORGIA s/Kari Butler
                                                      By: ____________________________
                           ATLANTA DIVISION                     Deputy Clerk


RICKY R. FRANKLIN,

        Plaintiff pro se,
                                           CIVIL ACTION FILE
   v.
                                           NO. 1:20-CV-04661-SDG-WEJ
CARRINGTON MORTGAGE
SERVICES, LLC; WILMINGTON
SAVINGS FUND SOCIETY, FSB as
trustee for STANWICH MORTGAGE
LOAN TRUST H,

        Defendants.


                 FINAL REPORT AND RECOMMENDATION

        Plaintiff pro se, Ricky R. Franklin, filed this action against defendants,

Carrington Mortgage Services, LLC (“Carrington”) and Wilmington Savings Fund

Society, FSB as Trustee for Stanwich Mortgage Loan Trust H (“Wilmington”), in

connection with real property located at 708 Brambling Way, Stockbridge, Georgia

30281 (the “Property”). Defendants filed a Motion to Dismiss [6] under Federal

Rule of Civil Procedure 12(b)(6), arguing that the Complaint fails to state a claim

upon which relief can be granted. For the reasons set forth below, the undersigned

REPORTS that the Complaint fails to state a cognizable claim for relief.
Accordingly, the undersigned RECOMMENDS that defendants’ Motion to

Dismiss [6] be GRANTED.

I.    MOTION TO DISMISS STANDARD

      Federal Rule of Civil Procedure 12(b)(6) allows the Court to dismiss a

complaint, or portions thereof, for “failure to state a claim upon which relief can be

granted.” Fed. R. Civ. P. 12(b)(6). When reviewing a motion to dismiss, the Court

must take the allegations of the complaint as true and must construe those

allegations in the light most favorable to the plaintiff. Rivell v. Private Health Care

Sys., Inc., 520 F.3d 1308, 1309 (11th Cir. 2008) (per curiam).

      Although a court is required to accept well-pleaded facts as true when

evaluating a motion to dismiss, it is not required to accept the plaintiff’s legal

conclusions. Chandler v. Sec’y of Fla. Dep’t of Transp., 695 F.3d 1194, 1199 (11th

Cir. 2012) (per curiam) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). When

evaluating the sufficiency of a plaintiff’s complaint, the court makes reasonable

inferences in favor of the plaintiff but is not required to draw the plaintiff’s

inference. Aldana v. Del Monte Fresh Produce, N.A., Inc., 416 F.3d 1242, 1248

(11th Cir. 2005) (per curiam). Similarly, the Court does not accept as true

“unwarranted deductions of facts or legal conclusions masquerading as facts.”



                                        2
Snow v. DirecTV, Inc., 450 F.3d 1314, 1320 (11th Cir. 2006) (internal quotation

marks and citation omitted).

      Finally, the Court may dismiss a complaint if it does not plead “enough facts

to state a claim to relief that is plausible on its face.” Chandler, 695 F.3d at 1199

(internal quotation marks and citation omitted). In Bell Atlantic Corp. v. Twombly,

550 U.S. 544 (2007), the Supreme Court observed that a complaint “requires more

than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” Id. at 555. Although factual allegations in a complaint need

not be detailed, those allegations “must be enough to raise a right to relief above

the speculative level on the assumption that all the allegations in the complaint are

true (even if doubtful in fact).” Id. (citations and footnote omitted). Moreover, “[a]

claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678. The mere possibility that the

defendant might have acted unlawfully is not sufficient to allow a claim to survive

a motion to dismiss. Id. Instead, the well-pleaded allegations of the complaint




                                        3
must move the claim “across the line from conceivable to plausible.” Twombly,

550 U.S. at 570. 1

II.   RELEVANT ALLEGATIONS

      Upon application of the above standards to the Complaint, the Court cannot

rely upon it in any great measure given that it is full of legal conclusions,

unwarranted inferences, and irrelevant allegations. 2 Thus, the Court draws the

following relevant facts primarily from defendants’ Motion to Dismiss, which is

supported by undisputed documentation.




      1
         Generally, a pro se plaintiff should be given at least one chance to amend
the complaint before his action is dismissed without prejudice. See Bank v. Pitt,
928 F.2d 1108, 1112 (11th Cir. 1991) (per curiam), overruled in part on other
grounds by Wagner v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 (11th
Cir. 2002) (en banc). Despite this general principle, “a district court need not allow
any amendment where amendment would be futile.” Lee v. Alachua Cty., Fla., 461
F. App’x 859, 860 (11th Cir. 2012) (per curiam). Given the discussion infra, it is
clear that plaintiff could not amend to correct the deficiencies in the Complaint.
       2
         One judge has called plaintiff pro se a serial litigator. See Franklin v.
Upland Software, Inc., 1-18-CV-00236-LY, 2019 WL 433650, at *2 (W.D. Tex.
Feb. 1, 2019) (“Franklin appears to be a serial litigator . . . .”). Plaintiff pro se has
another matter pending against Carrington before this Court. See Franklin v.
Cenlar FSB & Carrington Mortg. Servs., LLC, 1:20-CV-1410-MLB-WEJ (N.D.
Ga.). On November 16, 2020, the undersigned recommended that plaintiff pro se’s
claims against Carrington in that action be dismissed. (See R&R of Nov. 16, 2020
[48].)
                                         4
      A fair reading of the Complaint reveals that plaintiff is alleging that he

should be deemed the exclusive titleholder to the Property. Plaintiff believes that

his status as exclusive title holder to the Property is premised on an 1821 Land

Grant from Georgia Land Lotteries. (See Compl. ¶ 12.) The document from 1821

that plaintiff attaches to the Complaint as Exhibit A ([1-1], at 29), which he claims

to be the subject Land Grant, is illegible. Plaintiff acknowledge that on or about

July 21, 2003, he purchased the Property and executed a Promissory Note and

Security Deed payable to Home Star Mortgage Services, LLC (the “Loan”).

(Compl. ¶ 15.) 3 In light of plaintiff’s July 21, 2003, property purchase, the Court

agrees with defendants that it defies logic that a Land Grant from 1821 would

provide him with title to the Property.

      Plaintiff devotes over three pages of the Complaint to the argument that the

securitization of the Loan prevents defendants from being considered a proper

“holder” or “holder in due course” and, as a result, Wilmington and/or Carrington




      3
        A copy of the Promissory Note dated July 21, 2003 between Home Star
Mortgage Services, LLC and plaintiff, endorsed in blank, is filed as Exhibit 2 [6-
2] to defendants’ Motion. A copy of the Security Deed executed by plaintiff and
recorded with the Henry County Clerk of Superior Court on August 28, 2003 is
attached to the Motion as Exhibit 3 [6-3]. Plaintiff does not allege that the
Promissory Note has been paid in full and the Security Deed satisfied.
                                          5
“does not have standing to move forward with the collection of the debt.” (Compl.

¶ 24.) 4 Plaintiff argued that no sums should be due to defendants under the

Promissory Note since they are not the true holders or holders in due course. (Id.

¶ 29.)

         Plaintiff acknowledges that he was provided notice on April 1, 2019 that

CitiMortgage, Inc. had transferred the servicing of his Loan. (Compl. ¶ 31.) He

then admits to receiving notice on April 1, 2020 that the servicing of his loan was

then being transferred to Carrington. (Id. ¶ 32.) Plaintiff further alleges that on

May 5, 2020, he sent a letter to Carrington demanding presentment of the original

Promissory Note and Deed of Trust. (Id. ¶ 33.) In June 2020, an Assignment of

the Security Deed was recorded in the public records of Henry County, Georgia

and plaintiff appears to argue that he should have been provided prior notice of the

recording. (Id. ¶ 34.) Plaintiff then states, “[M]eanwhile, Defendants … continue

to send demand for payments every month that includes [sic] unauthorized charges

to Plaintiff with fees, interest, and gross overcharges for escrow.” (Id. ¶ 35.) 5




       Plaintiff makes this same argument in his other pending suit, see supra note
         4

2, which the undersigned has rejected.
       Plaintiff makes this same argument in his other pending suit, see supra note
         5

2, which the undersigned has rejected.
                                      6
       The Complaint asserts three claims against defendants: (1) Quiet Title

(Count I); (2) Slander of Title (Count II); and (3) Declaratory Relief (Count III).

As discussed below, all three Counts should be dismissed with prejudice.

III.   ANALYSIS

       A.    Plaintiff Fails to State a Claim to Quiet Title (Count I)

       O.C.G.A § 23-3-62 outlines requirements of a petition to quiet title against

all the world under O.C.G.A. § 23-3-60 et seq. A petition that, on its face, appears

to be in noncompliance with O.C.G.A. § 23-3-62 is subject to dismissal because,

“[i]n that case, ‘[n]o evidence which might be introduced within the framework of

the complaint could sustain a grant of the relief sought.’” GHG, Inc. v. Bryan, 566

S.E.2d 662, 662-63 (Ga. 2002) (quoting In re Rivermist Homeowners Ass’n, 260

S.E.2d 897, 900 (Ga. 1979)). A petition must contain, among other things, a

“specification of the petitioner’s interest in the land[.]” O.C.G.A. § 23-3-62(b).

The petitioner also “must assert that he holds some current record title or current

prescriptive title, in order to maintain his suit.” Smith v. Ga. Kaolin Co., 498

S.E.2d 266, 267-68 (Ga. 1998) (internal quotation marks and citation omitted). The

“plaintiff’s right to recovery or relief depends upon the strength of his own title to

the realty involved, not the weakness of his opponents’ evidence.” Id. at 267

(internal quotations marks, punctuation, and citation omitted).

                                        7
      Documents and information referenced in the Complaint show that plaintiff

purchased residential property located at 708 Brambling Way, Stockbridge,

Georgia on or about July 21, 2003. (Compl. ¶ 15.) Plaintiff acknowledges that on

that date, he “executed a Promissory Note and Security Deed payable to lender

Homestar Mortgage Services.” (Id.) He also recognizes the recorded Assignment

of Security Deed recorded in the public records of Henry County, Georgia filed by

defendants. (Id. ¶ 34.) He ultimately claims that his title to the Property is

established by an illegible 1821 Land Grant from Georgia Land Lotteries which he

attaches as Exhibit A to the Complaint.

             1.     The 1821 Land Grant is Irrelevant

      Plaintiff hinges his alleged right to exclusive title to the Property on an 1821

Land Grant from Georgia Land Lotteries which he himself recorded with the Henry

County Clerk of Superior Court on or about May 28, 2014. (Compl. ¶ 12.) As

already noted, the document which purports to be the subject Land Grant is illegible

and as such, cannot form a basis for plaintiff’s legal title. Moreover, and most

importantly, it defies logic that a Land Grant from 1821 could convey title to

plaintiff, particularly if he alleges that he purchased the Property 182 years later in

2003. (Id. ¶ 15.) As such, the 1821 Land Grant cannot suffice, on its face, as proof

of plaintiff’s exclusive title to the Property.

                                         8
             2.     Plaintiff Has Not Satisfied the Security Deed

      Aside from plaintiff’s faulty position regarding the 1821 Land Grant, a

grantor of a deed to secure debt who has not paid the debt has no legal title to the

property at issue. See McCarter v. Bankers Trust Co., 543 S.E.2d 755, 757-58 (Ga.

App. 2000); see also Patel v. J. P. Morgan Chase Bank, N. A., 757 S.E.2d 460, 462

(Ga. App. 2014) (“A deed to secure debt passes legal title to the lender when the

deed to secure debt is created, and the owner has a mere equity of redemption and

right of possession of the realty until the secured debt has been satisfied in full.”)

(internal quotation marks and citation omitted). A person whose property is subject

to a deed to secure debt cannot prevail in a quiet title action unless he has satisfied

the debt. See Taylor, Bean & Whitaker Mortg. Corp. v. Brown, 583 S.E.2d 844,

850 (Ga. 2003).

      Plaintiff did not and cannot assert that he has satisfied the debt on the

Property memorialized by the Deed to Secure Debt (attached to defendants’ Motion

as Exhibit 3 [6-3]). Instead, plaintiff merely and summarily asserts that he has legal

title to the property by virtue of a Land Grant from 1821, a document which, as

discussed above, is of no legal significance. Because the Complaint does not

comply with the requirements of O.C.G.A. § 23-3-62, it fails to state a claim for

quiet title for which relief can be granted. See Bank of Am., N.A. v. Johnson, 792

                                        9
S.E.2d 704, 706 (Ga. 2016) (trial court properly granted motion to dismiss petition

for quiet title where petitioner never alleged that security deed on property had been

relinquished back to him or otherwise cancelled, and he admitted he had not

satisfied the debt).6

      B.     Plaintiff Fails to State a Slander of Title Claim (Count II)

      Under Georgia law, “[t]he owner of any estate in lands may bring an action

for libelous or slanderous words which falsely and maliciously impugn his title if

any damage accrues to him therefrom.” O.C.G.A. § 51-9-11. Slander of title

requires that the plaintiff prove: “the uttering and publishing of the slanderous

words; that they were false; that they were malicious; that he sustained special

damage thereby; and that he possessed an estate in the property slandered.” Latson

v. Boaz, 598 S.E.2d 485, 487 (Ga. 2004) (internal quotation marks and citation

omitted).

      Plaintiff’s allegations are not supported by any specific facts beyond the

blanket claim that the Assignment of Security Deed recorded in the public records




      6
       Plaintiff can neither contest the validity of the assignments of the Security
Deed, see Haynes v. McCalla Raymer, LLC, 793 F.3d 1246, 1251 (11th Cir. 2015),
nor argue about its securitization, see Jorgensen v. Fed. Home Loan Mortg. Corp.,
No. 2:12-CV-00236-RWS, 2013 WL 5200598, at *3 (N.D. Ga. Sept 13, 2013).
                                         10
of Henry County, Georgia is a publication of slanderous words. (See Compl. ¶ 44.)

Plaintiff has not provided any factual allegations supporting the claim that the

Assignment of Security Deed contains false information thereby resulting in

slandered title. As discussed supra note 6, plaintiff’s arguments that defendants’

lien on the Property was invalidated during the securitization process are nothing

more than legal conclusions. As a result, plaintiff’s slander of title claim must fail.

        C. Plaintiff fails to State a Claim for Declaratory Judgment

      Plaintiff seeks declaratory judgment that defendants have no legal or

equitable rights in the Note and Security Deed for the purposes of enforcing the

Note. (Compl. ¶ 47.)

      A declaratory judgment is authorized when there are circumstances
      showing a necessity for a determination of the dispute to guide and
      protect the plaintiff from uncertainty and insecurity with regard to the
      propriety of some future act or conduct, which is properly incident to
      his alleged rights and which if taken without direction might
      reasonably jeopardize his interest.

Sparra v. Deutsche Bank Nat’l Trust Co., 785 S.E.2d 78, 83 (Ga. App. 2016)

(internal quotation marks and citation omitted). “[W]here the party seeking

declaratory judgment does not show it is in a position of uncertainty as to an alleged

right, dismissal of the declaratory judgment action is proper[.]” Walker v. Owens,

783 S.E.2d 114, 117 (Ga. 2016) (citation omitted).


                                        11
      Plaintiff’s allegations and documents attached to the Complaint, along with

the documents attached to defendants’ Motion, make clear that Mr. Franklin is not

entitled to the declaration he seeks. In the Complaint, plaintiff alleges that he

executed a Security Deed upon purchasing the Property and an Assignment of that

Security Deed to defendants was recorded in the public records of Henry County.

The Security Deed, Promissory Note, and Assignments of Security Deed attached

to defendants’ Motion as Exhibits 2 [6-2], 3 [6-3], 4 [6-4], and 5 [6-5] all show that

defendants have a security interest in the Property. Plaintiff also does not dispute

that he executed a Promissory Note and Security Deed at the time of purchasing

the Property in 2003. Plaintiff asserts only legal conclusions and has not shown

that he is in a position of uncertainty as to an alleged right. As such, Count III

should be dismissed.

IV.   CONCLUSION

      For the reasons set forth above, the undersigned RECOMMENDS that

defendants’ Motion to Dismiss [6] be GRANTED and this case DISMISSED

WITH PREJUDICE because it does not appear that plaintiff could re-plead the

Complaint to state viable causes of action.

      The Clerk is DIRECTED to terminate the reference to the Magistrate Judge.



                                        12
SO RECOMMENDED, this 15th day of January, 2021.



             __________________________
             WALTER E. JOHNSON
             UNITED STATES MAGISTRATE JUDGE




                          13
